 SHEET METALWKRS.LOCAL 49SheetMetalWorkers' InternationalAssociation,LocalUnion49,AFL-CIO (GeneralMetalProducts,Inc.)andRoger Jones.Case 28-CB-479August 19, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn June 5, 1969, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of TrialExaminer Howard Myers made at the hearing andfinds that no prejudicial error was committed. Therulingsareherebyaffirmed.TheBoardhasconsidered theTrialExaminer'sDecision,theRespondent's exceptions, and the entire record inthecase,andherebyadoptshisfindings,conclusions,' and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Sheet MetalWorkers' InternationalAssociation,LocalUnion49,AFL-CIO,Albuquerque,NewMexico, itsofficers, agents, and representatives, shall take theactionsetforthintheTrialExaminer'sRecommended Order, as herein modified:'1.Modify paragraph 2(b) as follows:"(b) Repay said Roger Jones any portion of saidfines that he may have paid to Respondent withinterest at 6 percent per annum."2.Add "with interest" at end of last indentedparagraph of notice.'See, in further support ofthe findingsand conclusions of the TrialExaminer that Respondent violated Sec8(b)(1)(B), our decisioninToledoLocalsNos 15-P and 272 oftheLithographers and PhotoengraversInternationalUnion,AFL-CIO (The Toledo Blade Company, Inc.),175NLRB No. 173.'Inaccordancewithour established policy,we shall order theRespondentto repay Roger Jones any portion of the fine leviedagainsthim that he may have paid to Respondentwith interestat 6 percent perannumIsis Plumbing& Heating Co,138 NLRB 716TRIALEXAMINER'S DECISION139Statement of the CasePAUL E. WEIL, Trial Examiner: Upon a charge filedOctober 25, 1968, by Roger Jones, an individual, hereinsometimes called the Charging Party, against Sheet MetalWorkers' InternationalAssociation,LocalUnion 49,AFL-CIO,hereincalledtheRespondent,allegingviolations of Section 8(b)(l)(A) and (B) of the NationalLabor Relations Act, as amended (29 U.S.C. 151,etseq.)herein called the Act, the General Counsel, by theRegionalDirector for Region 28 (Albuquerque, NewMexico), issued a complaint on December 24, 1968,alleging a violation of Section 8(b)(l)(B) of the Act. By itsduly filed answer Respondent admitted various factsalleged in the complaint but denied jurisdiction of theBoard and denied the commission of any unfair laborpractices.Pursuant to notice a hearing was held at Albuquerque,NewMexico,onFebruary 18, 1969, before TrialExaminer Howard Myers. All parties were represented atthe hearing and had an opportunity to examine andcross-examine witnesses and present evidence in support oftheir contentions. At the close of the hearing the partieswaived oral argument but requested time in which to filebriefswith the Trial Examiner. Time was granted andbriefswere duly received from the General Counsel andthe Respondent.Subsequent to the receipt of briefs by Trial ExaminerMyers and before he issued his decision in the proceedinghe retired.The Trial Examiner having thus becomeunavailable to the agency within the meaning of Section54(d) of the Federal Administrative Procedure Act (5U.S.C.Section54(d)),TrialExaminer Paul E.Weil was assigned to consider the record and prepare adecision in accordance therewith.Upon the entire record and in consideration of thebriefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGeneralMetal Products, Inc., hereinafter called theEmployer, a New Mexico corporation, is engaged in NewMexico in the business of contracting in the building andconstruction industry.During the 12 months precedingissuance of the complaint the Employer purchased sheetmetal, heating, cooling, and ventilating equipment andother related products valued in excess of $50,000 fromother enterprises in New Mexico which had received suchproducts directly from points outside the State of NewMexico.The Employer is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent is and at all times relevant hereto has beena labor organization within the meaning of Section 2(5) ofthe ActIII.THE ALLEGED UNFAIR LABOR PRACTICESFactual BackgroundThe Employer installs heating, cooling, and ventilatingequipment in new construction using employees who are178 NLRB No. 24 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentedby the Respondent. The Employer is amember of the New Mexico Sheet Metal ContractorsAssociation, Inc. (hereinafter called theAssociation),throughwhich it has in the past had a contractualrelationship with Respondent. The status of the contractcurrent at the time of the hearing was not litigated. Itappears however that there was some question between theparties as to the exact terms of the most recent agreementbetween the parties.Whatever the exact nature of thecontractmay have been it is undisputed that it coverednot only the employees but the lower levels of supervisionincluding working foremen and foremen.The Charging Party was a working foreman employedby the Employer. In this capacity during the summer andfall of 1968 he was in charge of a crew of some five sheetmetal workers employed on a job at the Bernalillo CountyMentalHealthandRetardationCenter then underconstruction.On July 12, 1968, Jones' crew was scheduled tocommence work at 8 a.m. Prior to that hour he wasinformed by the general contractor on the job that a cranewas immediately available for hoisting equipment to thefloor of the building then under construction. AlthoughJones had seen one or more of his crew at the jobsite hedecided to do the necessary work himself. He was assistedin this task by two other individuals, Darrell Hood, asuperintendent of the Employer who was present on thejobsite that day, and Pablo Abeyta, the job superintendentfor the general contractor. They continued until 8 o'clock,withHood and Abeyta tieing the equipment on theground atld Jones untieing it at the top. At 8 o'clockHood and Abeyta left and one of Jones' crew did thework of tieing on equipment until the job was completed.On August 10, 1968, Respondent advised Jones that itsbusinessmanager,Rutherford,was preferring chargesagainst him because on July 12 Jones "did perform workprior to the beginning of the regular work day, and usedmen of other crafts to assist him perform such work,which is within the jurisdictional claims of the sheet metalworkers." In September the charges came on for hearingbefore a trial committee of Respondent. Jones admittedthat on July 12, 1968, commencing at 7:45 a.m. he tied onsheetmetal products and was assisted by Darrell Hoodand Pablo Abeyta whom he identified. He was foundguilty "as charged."'Respondent'smembership voted to concur with theguilty verdict returned by the trial committee and Jonesinformed the Respondent that he would appeal. In hisletter of October 10, 1968, objecting to the minutes of thetrial Jones concluded by stating that he had been advisedthattheagreementbetweentheAssociationandRespondent provided that the regular working hours wereto be between 7 a.m. and 5 p.m. and therefore his actionof commencing work prior to 8 a.m. on July 12 was notin violation of the contract. Because Respondent refuseddues transmitted on October 21 because he had not paidthe fine of $500, Jones sent Respondent a personal check'The findings are memorialized in a minute of the hearing which statesinter alia,"Jones said 'he used carpenters to help load and unload theelevator in exchange of his work'.Jones said'he never did any of thecarpenter work back'.Jones said'he was guilty of going to work before 8a.m. and using carpenters and labors[sic] to load our work'."Although it does not appear relevant to this proceeding Jones filedobjections to the minutes of the trial stating that he never said that he usedcarpenters or laborers to help him in his work because that was not trueand restating the facts as set forth above.for $50 together with another check in payment of dues.The $50 was the amount provided by the InternationalConstitution under which Respondent operates as thatportionof a fine which had to be paid prior toRespondent's acceptance of dues of a member and as acondition "of any proper appeal from the decision underwhich such fine was imposed." Respondent cashed bothchecks.Insteadof filing an appeal through the Union'sprocedures Jones filed his charge with the Board onOctober 25.At some time prior to the filing of Jones' charge butafterthe incidents concerned therein a notice wasaddressed to all contractors signatory to the agreementwith Respondent, stating in pertinent respect:We we [sic] would direct your attention to certainArticles and Addendum in our Agreement some ofwhich have been ignored in the past and which weexpect compliance with in the future. Others on whichwemake our position clear to forestall futuredisagreements.The hours worked in any one day, regardless of thestarting time, shall be 8 consecutive hours with 1/2hour for lunch only.When work is begun at 7:00 A.M.-for instance, theregular day is over at 3:30 P.M. and overtime will bepaid for work performed thereafter. Also, the LocalUnion must be contacted in order to determine ifworking conditions on the respective job justify anyhours other than 8:00 A.M. to 4:30 P.M.This notice was received October 16 by the Employerherein. It was answered by a letter signed by Edward M.Miller, president of the Association, dated October 31,1968, which says in pertinent part:Pertaining to your reference regarding the starting time,lunch time, quitting time, etc. of the work day, hereagain, if we don't violate the Contract, we feel we are inthe right and none present at our meeting could recalltheContract specifying a 1/2 hour lunch period.Perhaps you could enlighten us on this period.DiscussionThe General Counsel contends that Respondent, by itsaction in disciplining Jones, interfered with his exercise ofhis supervisory functions on behalf of management andspecifically in his application of his own and presumablymanagement's interpretation of the collective-bargainingagreement then in force between Respondent and theEmployer. In so doing, according to the General Counsel,Respondent interfered with the Employer's choice of acollective-bargaining representative by disciplining Jonesbecause Respondent disagreed with its interpretation ofthe agreement. The General Counsel relies chiefly on theBoard'sDecision inSan Francisco-OaklandMailers'UnionNo.18,InternationalTypographicalUnion(Northwest Publications, Inc.),172 NLRB No. 252.Respondent contends first, apparently, that Jones is nota supervisor; second, that if he is a supervisor the actionswhich brought about Respondent's disciplinary reactionswere unconnected with his supervisory function, so that hewas disciplined as a workman and union member ratherthan a foreman; third, that whether or not Jones is asupervisor the exigencies and circumstances peculiar to the SHEET METAL WKRS. LOCAL 49building and construction trades necessitate that the Boardas a matter of policy establish a different principle toregulate the relationship between unions and lower echelonsupervision; and fourth, and finally, that Jones' disciplinewas an internal union matter protected by the Act. In thisregard Respondent relies onAllis-Chalmers Mfg. Co.,388U.S. 175. It would appear that if any of the fourcontentions have merit Respondent must prevail.1.Ifind Jones to be a supervisor. It is undisputed onthe record that, except for visits to the jobsite about oncea week by Darrell Hood, part owner and superintendentof the Employer, and visits by Paul Hood, president andpart owner of the Employer, on two or three occasionsduring the period from March to October, Jones was theonlymanagement spokesman on the job. He hadauthority to hire and discharge, layoff and recall, andadjust grievances. He in fact laid off employees becausetheyworked slower than he thought they should. Heassigned all work in accordance with the needs of the job,scheduled working hours, granted time off for personalbusiness to the employees under his supervision, kept timeandattendancerecords,andwas responsible forimplementationof the Employer's agreements withRespondent.He determined the number of employeesrequired to do the job. In short he had all of the functionsand responsibilities spelled out in the definition in Section2(l 1) of the Act.2.The charges of which Jones was found guilty state asfollows: "[the above-named] member, on July 12, 1968,did perform work prior to the beginning of the regularwork day, and used men of other crafts to assist himperform such work, which is within the jurisdictionalclaimsof the sheet metal workers." Respondent'scontention is that Jones' performance of the work oftieing on supplies and equipment for hoisting by the craneand untieing the supplies and equipment when they hadbeen hoisted to the first story of the building wasjourneymen's work which Jones as a journeyman and a"working" foreman performed for the Employer. The firstpart of the charge, that he performed work, is pointed tobyRespondent as involving no supervisory function.However this is not the entire story. Unquestionably theassignment of a task is a supervisory function and theassignment of such task to be done at a time other thanthenormalworking hours is even more so. Thesupervisory act is the decision whether and to whom sucha task is to be assigned. It can hardly be said that Joneswas not engaging in the supervisory act when his decisionwas to do the work himself without assigning it to anemployee and to do it before the employees under hissupervision commenced work. With regard to his allegeduse of men of other crafts to assist him to perform suchwork, it appears that the only evidence before the trialboard was that he was assisted by Darrell Hood, his ownsuperintendent, who happened to be on the job and byPabloAbeyta, the job superintendent for the generalcontractor. Obviously as a lower ranking supervisor Joneswas not in a position to assign work to Hood or Abeyta.Nevertheless he was found guilty by the trial board ofusingcarpentersand laborers to load sheet metalemployees' work. Clearly in the opinion of the Unionwhich in Jones' absence approved and adopted thefindings of the trial board based on the minute, he wasfound guilty of exercising a supervisory function, assigningwork to carpenters and laborers that should have beenassigned to sheet metal workers. It can hardly be said thatany of the charges are clearly concerned with Jones'actionsasaworkman rather than his actions as a141supervisor. In any event I do not conceive that thefunctions of a working foreman are severable in thisregard. Jones was inescapably a supervisory employee. Heworkedwiththetoolsonlybyreasonofhisself-assignment to the work. The natural and perhapsinevitable result of the Union's action in fining him astheydid in this case is not to interfere with hisperformance of rank-and-file work but rather with hisactivitiesasasupervisorand spokesman for theEmployer. Accordingly, I find that the second defensivecontention lacks merit.3. In support of its contention that the Board shouldestablishadifferent rule of decision to regulate therelationship between unions and lower echelon supervisionin the building and construction trade, Respondent in itsbrief lists various factors which it contends should betaken into consideration. They are: First, that in thetrades historically only unit employees may perform unitwork. Second, in order for "lower rung supervision" to bepermitted to perform unit work when they are notsupervising they are considered part of the unit at alltimes.Referral back to the job as a journeyman is notpractical. Third, classification of working foremen may beawarded to a journeyman one day and removed the nextand in practice they continually move up and down. Thisresults in (one) working foreman referred from union hallsafter termination reregistering as a journeyman, (two) theclassificationmay be changed from foreman tojourneymanwithout reregistration, and (three) fringebenefits paid to journeymen are provided by contract forworking foremen also under the trusts in which theDepartment of Labor has acquiesced. Fourth, workingforemen are covered by the union-security provision of thecontract under which they work and the Board "has nevertaken the position that as a consequence the Union ismanagement dominated or assisted." Fifth, workingforemen have not been considered ineligible to hold unionoffice nor vote in union meetings.' Sixth, working foremenare considered as employees under the Act as far as theduty of fair representation is concerned.'Based on these considerations Respondent concludesthat"at the very least working foremen should beconsidered as employees rather than supervisors when theyare not working in the capacity of a supervisor." Withregard to the elements upon which Respondent relies I donotbelievetheysupport the distinctionRespondentcontends should be made. Aside from the fact that noevidence was adduced in the hearing that these elementsare unique to the building and construction trades, it isquite clear that they are not. As a matter of fact in thecase on which the General Counsel relies and whichRespondent purports to distinguish each of these elementsare presented as part of the factual picture on which theBoard found a violation by a printing trades union, theInternationalTypographical Union. It is no secret andthere are many Board cases which illustrate that especiallyin large segments of the printing trades and entertainmentindustries only bargainingunitemployees are allowed toperform unit work. But without discussing each of thealleged bases of distinction, I must consider the fact thatthe Board has never made such a distinction and the Act'Respondent does not say considered by whom. There are, of course,cases in which the Board has found assistance to labor organizations in thebuilding and construction field because the union offices were held by, andunion decisions with regard to employer relationships were made by,employer supervisors.'Respondent cites no authority to this proposition nor do I know of any 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not do so. When the Act speaks of supervisors anddefines them it adds no exclusion of any particular type ofsupervisorsor supervisors in any particular industry.Congress has had before it the peculiar problems of thebuilding and construction industry on many occasions.Hearingshavebeenconductedandconsiderationsadvanced to remove the trades from the Act in variousrespects but Congress has not seen fit to do so. I considerthat I am bound by the explicit and express provisions oftheAct in this regard. I believe that if a distinction is tobemade it must be made in the text of the law ratherthan in the decisions based thereupon. Accordingly, Ireject Respondent's third contention.4.With regard to Respondent's position that Jones'disciplinewas an internal union matter again I find thattheSanFrancisco-OaklandMailers'case(supra)isdispositive. The acts with which the foremen in that casewere charged by their union related to the overtimeprovisions of the contract and to the permitting of anonmember of the respondent union therein to performallegedunitwork in violation of the contract. In theinstant case the same type of action by Jones gave rise tothe charges and it was clear that both allegations in thecharges related to alleged breaches of the agreementsbetween the parties rather than to union activities ofJones.While Respondent may have sought, by an internalunion procedure, to enforce its viewpoint as to themeaning of the contract through discipline imposed upontheforemen this is not the sort of internal unionproceeding that the Supreme Court spoke of in theAllis-Chalmerscase. In addition, as the Board points outin theMailers'case, the proviso relied on by the SupremeCourt inAllis-Chalmersand by Respondent herein islimited to Section 8(b)(I)(A) of the Act and is not a partof Section 8(b)(1)(B), a violation of which in the instantcase forms the basis of the charge. Of course, thediscipline is an internal union matter, but the allegedviolation by Jones was not. I shall therefore have to rejectRespondent's fourth contention.Ifind in agreement with the General Counsel thatRespondent disciplined Jones because in its opinion heviolatedtheestablishedunioncollective-bargainingagreement'andhencearticleXVII, section 1(e)andarticleI,section5(a)oftheRespondent'sInternationalConstitutionandRitual.There is nocontention that the agreement between the parties failedtoprovideagrievanceprocedureand the evidencepreponderates to the contrary. Yet, Respondent did notsee fit to use this procedure to explicate its difference ofopinionwith the Employer as to the meaning of itsagreement.Whether the contract was in fact violated byJones is not relevant in this proceeding,' nor is thequestion of whether in fact Jones was guilty as charged ashe was found by the union trial board.` What is materialis that Respondent attempted by its internal disciplinaryprocedure to circumvent the contractual procedures forsettlement between the parties of a contractual grievance.The natural and probably inevitable consequence ofRespondent's action must be to cause the foreman facedwith such discipline to substitute the union's determinationof the meaning of the agreement for the employer's. Hetherefore ceases to function as the employer's agent, andif the employer would be represented by a foreman whowill act on its behalf, in accordance with the employer'sviewpoint, itmust appoint another. Inasmuch as theforemen are required to be union members, as Respondentstates in its brief, subject to union discipline, it isimprobable that an employer could find a representativefor itself at the foreman level. This is precisely what theBoard found to be a violation of Section 8(b)(1)(B) in theMailers'case and I find, as in theMailers'case, that byitsactionsRespondent restrainedandcoerced theEmployer in the selection of its representatives for thepurposes of collective bargaining or the adjustment ofgrievances in violation of Section 8(b)(1)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the Employer'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within themeaning of Sections 2(5) and 8(b) of the Act.2.The Employer is an employer within the meaning ofSections 2(2) and 8(b)(1)(B) of the Act.3.The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.4.By restraining and coercing the Employer in theselectionof its representatives for the purposes ofcollectivebargaining or the adjustment of grievancesRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(B) of theAct.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated Section8(b)(l)(B) of the Act I shall recommend that it cease anddesist fromrestrainingor coercing the Employer or anyemployerwithwhom it has a collective-bargainingagreementin themannercharged herein. Additionally, Ifind that the coercive effect herein can be removed only ifRespondent is required to rescind the fine imposed againstJones and to repay to him that portion of the fine whichhe paid in order toremain ingood standing with theUnion and any further portions he may have paid in theinterim.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,I recommend that the Respondent, its officers, agents, and'Which was not so established that it was reduced to writing or offeredin evidence.'As theparties stipulated.`Respondentin its brief appearsto concede that the trial board's findingwas incorrect with relation to the assignmentof work to carpenters andlaborers. Respondent's brief states"the fact that the superintendent for thegeneral contractor and the part owner-superintendentof the Employer wereloading the crane is immaterialfor the purposes of the issue before us.ObviouslyMr. Jones was not supervisingeither of these men, nor did heassign them to any task." SHEET METAL WKRS.LOCAL 49representatives, shall:1.Cease and desist from:(a)Inanymanner restraining or coercing GeneralMetal Products, Inc., or any other member of the NewMexico Sheet Metal Contractors Association, Inc., in theselectionof representatives chosen for the purposes ofcollective bargaining or the adjustment of grievances.(b) Refraining or refusing to use the means provided byitscollective-bargaining agreement for the adjustment ofgrievances and disputes thereunder and from substitutingrepresentatives of its own choosing for those provided forin the collective-bargaining agreement in order to restrainorcoercetheEmployer in the selection of itsrepresentatives for the purposes of collective bargaining orthe adjustment of grievances.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Rescind the fine levied against Roger Jones andexcise all record thereof from its files.(b)Repay said Roger Jones any portion of said finesthat he may have paid to Respondent.(c) Post at Respondent's offices and at the offices of allemployers who are members of the New Mexico SheetMetalContractorsAssociation,Inc.,theEmployerwilling, as well as at Respondent's meeting place, copiesof the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 28, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedby theRespondent immediately upon receipt thereof, and bemaintainedbyRespondent for 60 consecutive daysthereafter, in conspicuous places, including all placeswherenoticestomembers are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have'been taken to comply herewith.''In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substitutedfor the words "theRecommendedOrder of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrder isenforced bya decreeof a United StatesCourt of Appeals,the words"a Decree of the UnitedStates Court ofAppeals EnforcinganOrder"shallbe substitutedfor the words "aDecision andOrder."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify theRegional Director forRegion 28, in writing,within 10 days from the date of this Order, whatsteps Respondent has takento complyherewith."143APPENDIXNOTICE TO ALLMEMBERS OF SHEETMETALWORKERS'INTERNATIONALASSOCIATION,LOCALUNION49,AFL-CIO (GENERAL METAL PRODUCTS, INC.)Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our membersand all employees employed by General Metal Products,Inc.,andNewMexicoSheetMetalContractorsAssociation, Inc., that:WEWILLNOT in any manner restrain or coerce any oftheaforesaidemployersintheselectionofrepresentatives chosen for the purposes of collectivebargaining and the adjustment of grievances or disputesunder the contract.WE WILLNOT refuse to follow the contract provisionsprovided in our collective-bargaining agreement withNew Mexico Sheet Metal Contractors Association,Inc.,for the means provided for the adjustment ofgrievances or disputes thereunder.WE WILL NOT cite foremen or working foremen beforeour trial board nor require them to answer for decisionsmade by them as to the meaning or application of anycollective-bargaining agreement to which we are a partywhere such an agreement contains provisions for theadjustment of grievances and disputes.WE WILL rescind the fine assessed against RogerJones and excise all record thereof from our files.WE WILL repay Roger Jones any sums of money hepaid on the fine assessed against him as a result of thetrial held at our union hall on September 7, 1968.SHEET METAL WORKERS'INTERNATIONALASSOCIATION,LOCALUNION49,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 7011 FederalBuilding, 500 Gold Avenue, SW., Albuquerque, NewMexico 87101, Telephone 505-843-2508.